Exhibit 99.03 Southern Company Significant Factors Impacting EPS Three Months Ended December Year-to-Date December Change Change Consolidated Earnings Per Share– As Reported (See Notes) $0.12 $0.20 Significant Factors: Traditional Operating Companies 0.12 0.23 Southern Power - 0.04 Parent Company and Other 0.01 0.01 Additional Shares Total–As Reported Notes - For the three months and twelve months ended December 31, 2011 and 2010, dilution does not change basic earnings per share by more than 2 cents and is not material. - Certain prior year data has been reclassified to conform with current year presentation. - Information contained in this report is subject to audit and adjustments.Certain classifications and rounding may be different from final results published in the Form 10-K.
